department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date of f i c e of c h i ef c ou n sel number info release date uil conex the honorable wally herger u s house of representatives washington dc dear mr herger i am responding to your inquiry dated date on behalf of your constituent --- ----------------------------- he wrote about our proposal to address the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate ---- ------------------- comments the lack of clarity in this area prompted the irs and the department of treasury to seek public input on guidance for this issue the proposed revenue_ruling reflects what we and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business we have requested public comments on the proposed revenue_ruling we will consider all the comments we receive including ---- ----------------- - as we finalize the ruling i hope this information is helpful if you would like to discuss this further please contact me or ------------------at ----- ------------- sincerely marie cashman special counsel exempt_organizations employment_tax government entities
